Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	Applicant's amendment filed on 07/01/2021 has been entered. Claims 1, 4, 7, 9, 11, 15, 17, 19, 24 and 26 have been amended. Claims 1, 2, 4, 6-11, 14-19, 23-26 and 30 are still pending in this application with claims 1, 9, 17 and 24 being independent.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
4.	Claims 1, 2, 4, 7, 8, 9, 10, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (3GPP TSG RAN WG1 Meeting#89, R1-1706950, “Structure of 1-Symbol PUCCH for up to 2 bits” dated May 2017) in view of Nayeb Nazar et al. (US Pub. No: 2020/0067680 A1).
	Regarding claim 1, Huawei teaches a method performed by a wireless device for providing information on a control channel (see page 1, Introduction and section 2.1), the method comprising: sampling even samples of a base sequence and modulating the sampled even samples to create a first control channel sequence (see page 2, Fig.1 & section 2.2.2, wherein using the even part of 12-length sequence (i.e. shown in Fig.1) to carry/create UCI information/first control channel sequence, is mentioned); performing a second sampling of odd samples of the base sequence to create a second control channel sequence (see page 2, Fig.1 & section 2.2.2, wherein using odd-part of 12-length sequence (i.e. shown in Fig.1) to carry/create other sequence/second control channel sequence, is mentioned); and frequency division multiplexing the first and second control channel sequences to produce a control channel transmission (see Fig.1 & section 2.2.2, wherein PARM/CM FDM scheme being used for multiplexing the above first and second control channel sequences, is mentioned and also see page 3, section 2.2.2, 4th para, wherein both UCI/first control channel sequence and DMRS/second control channel sequence being frequency division multiplexed to maintain the orthogonality when the UEs using the same base sequence, is mentioned).
Huawei is silent in teaching the above method performed by a wireless device comprising wherein a bit of an uplink control information, UCI, symbol determining at least one of: one of two cyclic shifts of the base sequence and a binary phase shift keying, BPSK, symbol, at least the sampled even samples being modulated by the binary phase shift keying, BPSK, symbol. 
However, Nayeb Nazar et al. teach a method performed by a wireless device (see Abstract & Fig.1A/WTRU 102) comprising wherein a bit of an uplink control information, UCI, symbol determining at least one of: one of two cyclic shifts of the base sequence and a binary phase shift keying, BPSK, symbol, at least the sampled even samples being modulated by the binary phase shift keying, BPSK, symbol (see Fig.2 and para [0088] wherein Uplink Control Information ( UCI) including a set of control information bits transmitted by a WTRU to the gNB in the uplink, is mentioned, also see para [0090] wherein the UCI information symbol including a 1-bit BPSK or 2-bit QPSK symbol, is mentioned & different cyclic shifts (e.g., cyclic time shifts) of the sequence (e.g., a CAZAC sequence) being used for signaling (e.g., transmitting) the UCI (e.g., 1 bit or 2 bits of UCI information), is mentioned and also see para [0093] wherein 1-bit ACK/NACK and/or SR transmission using two cyclic shifts of a sequence, is mentioned and WTRU employing two cyclic shifts of a CAZAC sequence to signal 1-bit of positive/negative acknowledgements (e.g., HARQ ACK/NACK) or SR, as shown in Table 2A, is mentioned and also in Table 2A, 2 cyclic shifts being mapped to 1-bit SR i.e. SR=0 being mapped to one cyclic shift and SR=1 being mapped to another/2nd cyclic shift, is mentioned).
at least one of: one of two cyclic shifts of the base sequence and a binary phase shift keying, BPSK, symbol, at least the sampled even samples being modulated by the binary phase shift keying, BPSK, symbol, disclosed by Nayeb Nazar et al. in order to provide an effective mechanism of both efficiently transmitting uplink control information such as Hybrid Automatic Retransmission Request (HARQ) Acknowledgement or Negative Acknowledgement (ACK/NACK) using a sequence and also transmitting a positive scheduling request (SR) with the HARQ ACK/NACK in the wireless communication system.
Regarding claim 2, Huawei and Nayeb Nazar et al. together teach the method of claim 1.
Huawei further teaches the method of claim 1, wherein the control channel transmission is a short physical uplink control channel, sPUCCH transmission (see page 1, section 1 Introduction and also section 2.1, 1st para wherein UE multiplexing capacity of short PUCCH transmission, is mentioned). 
	Regarding claim 4, Huawei and Nayeb Nazar et al. together teach the method of claim 1.
	Huawei is silent in teaching the method of claim 1, wherein a first bit of the UCI symbol determines one of two cyclic shifts of the base sequence and a second bit of the UCI symbol having at least two bits corresponds to the BPSK symbol.
para [0093] wherein 1-bit ACK/NACK and/or SR transmission using two cyclic shifts of a sequence, is mentioned and WTRU employing two cyclic shifts of a CAZAC sequence to signal 1-bit of positive/negative acknowledgements (e.g., HARQ ACK/NACK) or SR, as shown in Table 2A, is mentioned and also see para [0090]) and a second bit of the UCI symbol having at least two bits corresponds to the BPSK symbol (see para [0090] wherein the UCI information symbol including a 1-bit BPSK, is mentioned & also see para [0088]) (and the same motivation is maintained as in claim 1). 
Regarding claim 7, Huawei and Nayeb Nazar et al. together teach the method of claim 1.
	Huawei is silent in teaching the method of claim 1, wherein the base sequence is one of two base sequences selected by another bit of the uplink control information, UCI, symbol. 
	However, Nayeb Nazar et al. teach the method of claim 1, wherein the base sequence is one of two base sequences selected by another bit of the uplink control information, UCI, symbol (see para [0090] wherein  WTRU modulating a UCI information symbol, such as an ACK/NACK, an SR, or the like, with a sequence & the sequence being one of a Zadoff-CHU (ZC) sequence and a CAZAC sequence, is mentioned and also cyclic shifts of the sequence (e.g., a CAZAC sequence/base sequence) being used for signaling the UCI (e.g., 1 bit or 2 bits of UCI information), is mentioned which clearly includes and is equivalent to having the base sequence being one of two base sequences selected by another bit of an uplink control information, UCI, symbol having at least two bits and also see para [0093]) (and the same motivation is maintained as in claim 1). 
Regarding claim 8, Huawei and Nayeb Nazar et al. together teach the method of claim 1.
Huawei further teaches the method of claim 1, wherein the second control channel sequence includes a demodulation reference signal, DMRS (see page 3, section 2.2.2, 4th para, wherein both UCI/first control channel sequence and DMRS/second control channel sequence being frequency division multiplexed to maintain the orthogonality when the UEs using the same base sequence, is mentioned). 
	Regarding claim 9, Huawei teaches a wireless device for providing information on a control channel (see page 1, Introduction and section 2.1), the wireless device comprising: processing circuitry configured to: sample even samples of a base sequence and modulate the sampled even samples to create a first control channel sequence (see page 2, Fig.1 & section 2.2.2, wherein using the even part of 12-length sequence (i.e. shown in Fig.1) to carry/create UCI information/first control channel sequence, is mentioned); perform a second sampling of odd samples of the base sequence to create a second control channel sequence (see page 2, Fig.1 & section 2.2.2, wherein using odd-part of 12-length sequence (i.e. shown in Fig.1) to carry/create other sequence/second control channel sequence, is mentioned); and frequency division multiplex the first and second control channel sequences to produce the control channel transmission (see Fig.1 & section 2.2.2, wherein PARM/CM FDM scheme being used for multiplexing the above first and second control channel sequences, is mentioned and also see page 3, section 2.2.2, 4th para, wherein both UCI/first control 
	Huawei is silent in teaching the above wireless device comprising wherein
a bit of an uplink control information, UCI, symbol determining at least one of: one of two cyclic shifts of the base sequence and a binary phase shift keying, BPSK, symbol, at least the sampled even samples being modulated by the binary phase shift keying, BPSK, symbol. 
	However, Nayeb Nazar et al. teach a wireless device (see Abstract and Fig.1A/WTRU 102 & Fig.1B) comprising wherein a bit of an uplink control information, UCI, symbol determining at least one of: one of two cyclic shifts of the base sequence and a binary phase shift keying, BPSK, symbol, at least the sampled even samples being modulated by the binary phase shift keying, BPSK, symbol (see Fig.2 and para [0088] wherein Uplink Control Information ( UCI) including a set of control information bits transmitted by a WTRU to the gNB in the uplink, is mentioned, also see para [0090] wherein the UCI information symbol including a 1-bit BPSK or 2-bit QPSK symbol, is mentioned & different cyclic shifts (e.g., cyclic time shifts) of the sequence (e.g., a CAZAC sequence) being used for signaling (e.g., transmitting) the UCI (e.g., 1 bit or 2 bits of UCI information), is mentioned and also see para [0093] wherein 1-bit ACK/NACK and/or SR transmission using two cyclic shifts of a sequence, is mentioned and WTRU employing two cyclic shifts of a CAZAC sequence to signal 1-bit of positive/negative acknowledgements (e.g., HARQ ACK/NACK) or SR, as shown in Table 2A, is mentioned and also in Table 2A, 2 cyclic shifts being mapped to 1-bit SR i.e. SR=0 being mapped to one cyclic shift and SR=1 being mapped to another/2nd cyclic shift, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above wireless device of Huawei to include a bit of an uplink control information, UCI, symbol determining at least one of: one of two cyclic shifts of the base sequence and a binary phase shift keying, BPSK, symbol, at least the sampled even samples being modulated by the binary phase shift keying, BPSK, symbol, disclosed by Nayeb Nazar et al. in order to provide an effective mechanism of both efficiently transmitting uplink control information such as Hybrid Automatic Retransmission Request (HARQ) Acknowledgement or Negative Acknowledgement (ACK/NACK) using a sequence and also transmitting a positive scheduling request (SR) with the HARQ ACK/NACK in the wireless communication system.
Regarding claim 10, Huawei and Nayeb Nazar et al. together teach the wireless device of claim 9.
Huawei further teaches the wireless device of claim 9, wherein the control channel transmission is a short physical uplink control channel, sPUCCH transmission (see page 1, section 1 Introduction and also section 2.1, 1st para wherein UE multiplexing capacity of short PUCCH transmission, is mentioned). 
Regarding claim 11, Huawei and Nayeb Nazar et al. together teach the wireless device of claim 9.

However, Nayeb Nazar et al. teach the wireless device of claim 9, wherein a first bit of the UCI symbol determines one of two cyclic shifts of the base sequence (see para [0093] wherein 1-bit ACK/NACK and/or SR transmission using two cyclic shifts of a sequence, is mentioned and WTRU employing two cyclic shifts of a CAZAC sequence to signal 1-bit of positive/negative acknowledgements (e.g., HARQ ACK/NACK) or SR, as shown in Table 2A, is mentioned and also see para [0090]) and a second bit of the UCI symbol having at least two bits corresponds to the BPSK symbol (see para [0090] wherein the UCI information symbol including a 1-bit BPSK, is mentioned & also see para [0088]) (and the same motivation is maintained as in claim 9). 
Regarding claim 16, Huawei and Nayeb Nazar et al. together teach the wireless device of claim 9.
	Huawei further teaches the wireless device of claim 9, wherein the second control channel sequence includes a demodulation reference signal, DMRS (see page 3, section 2.2.2, 4th para, wherein both UCI/first control channel sequence and DMRS/second control channel sequence being frequency division multiplexed to maintain the orthogonality when the UEs using the same base sequence, is mentioned). 

5.	Claims 17, 18, 19, 24, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over YIN et al. (US Pub. No: 2018/0192416 A1) in view of Nayeb Nazar et al. (US Pub. No: 2020/0067680 A1).
Regarding claim 17, YIN et al. teach a method performed by a network node configured to process a received uplink control channel transmission (see Abstract and Figures 1 & 11, gNB/network node), the method comprising: frequency de-multiplexing a received uplink control channel transmission to obtain a first control channel sequence and a second control channel sequence, the first and the second control channel sequences being associated with a base sequence (see Fig.13 (a) and para [0191] wherein the reference symbols (e.g., DMRS) and UCI carrying symbols being frequency division multiplexed in different subcarriers of a PUCCH resource, is mentioned, also see Fig.1 & paragraphs [0151] & [0152] wherein the gNB operations module providing received information (which includes PUCCH signal) to the decoder 166 to inform the decoder 166 of an anticipated encoding for transmissions from the UE(s), is mentioned and also see Fig.16 & para [0196] wherein the gNB 160/network node decoding 2-symbol short PUCCH signal to get UCI data/first control channel sequence and DMRS/second control channel sequence, is mentioned and also both UCI data and DMRS being associated with z-c sequence, is mentioned and also see para [0077]); obtaining a demodulation reference signal, DM-RS, from the second control channel sequence (see Fig.13 (a) and paragraphs [0191] & [0196] ] wherein the gNB 160/network node decoding 2-symbol short PUCCH signal to get UCI data/first control channel sequence and DMRS/second control channel sequence, is mentioned); and demodulating the first control channel sequence to obtain uplink control information, UCI (see Fig.13 (a) and paragraphs [0191] & [0196] wherein the gNB 160/network node decoding 2-symbol short PUCCH signal to get UCI data/first control channel sequence and DMRS/second control channel sequence, is mentioned and also see para [0149]). 
YIN et al. is silent in teaching the above method comprising wherein a bit of an uplink control information, UCI, symbol determining at least one of: one of two cyclic shifts of the base sequence and a binary phase shift keying, BPSK, symbol, at least the sampled even samples being modulated by the binary phase shift keying, BPSK, symbol. 
	However, Nayeb Nazar et al. teach a method performed by a network node (see Abstract and Fig.1A/114a/b for network node) comprising wherein a bit of an uplink control information, UCI, symbol determining at least one of: one of two cyclic shifts of the base sequence and a binary phase shift keying, BPSK, symbol, at least the sampled even samples being modulated by the binary phase shift keying, BPSK, symbol (see paragraphs [0085] & [0086] wherein in New Radio, UCI being transmitted in Physical UL control channel (PUCCH) in short duration format to a base station, is mentioned, & see Fig.2 and para [0088] wherein Uplink Control Information ( UCI) including a set of control information bits transmitted by a WTRU to the gNB in the uplink, is mentioned, also see para [0090] wherein the UCI information symbol including a 1-bit BPSK or 2-bit QPSK symbol, is mentioned & different cyclic shifts (e.g., cyclic time shifts) of the sequence (e.g., a CAZAC sequence) being used for signaling (e.g., transmitting) the UCI (e.g., 1 bit or 2 bits of UCI information), is mentioned and also see para [0093] wherein 1-bit ACK/NACK and/or SR transmission using two cyclic shifts of a sequence, is mentioned and two cyclic shifts of a CAZAC sequence being employed to signal 1-bit of positive/negative acknowledgements (e.g., HARQ ACK/NACK) or SR, as shown in Table 2A, is mentioned and also in Table 2A, 2 cyclic shifts being mapped to 1-bit SR i.e. SR=0 being mapped to one cyclic shift and SR=1 being mapped to another/2nd cyclic shift, is mentioned). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of YIN et al. to include a bit of an uplink control information, UCI, symbol determining at least one of: one of two cyclic shifts of the base sequence and a binary phase shift keying, BPSK, symbol, at least the sampled even samples being modulated by the binary phase shift keying, BPSK, symbol, disclosed by Nayeb Nazar et al. in order to provide an effective mechanism of both efficiently transmitting uplink control information such as Hybrid Automatic Retransmission Request (HARQ) Acknowledgement or Negative Acknowledgement (ACK/NACK) using a sequence and also transmitting a positive scheduling request (SR) with the HARQ ACK/NACK in the wireless communication system.
	Regarding claim 18, YIN et al. and Nayeb Nazar et al. together teach the method of claim 17.
	YIN et al. further teach the method of claim 17, wherein the uplink control channel transmission is a short physical uplink control channel, sPUCCH, transmission (see paragraphs [0191] & [0196]). 
	Regarding claim 19, YIN et al.  and Nayeb Nazar et al. together teach the method of claim 17.
	YIN et al.  is silent in teaching the method of claim 17, wherein a first bit of the UCI symbol determines one of two cyclic shifts of the base sequence and a second bit of the UCI symbol of having at least two bits corresponds to the BPSK symbol. 
para [0093] wherein 1-bit ACK/NACK and/or SR transmission using two cyclic shifts of a sequence, is mentioned and WTRU employing two cyclic shifts of a CAZAC sequence to signal 1-bit of positive/negative acknowledgements (e.g., HARQ ACK/NACK) or SR, as shown in Table 2A, is mentioned and also see para [0090]) and a second bit of the UCI symbol having at least two bits corresponds to the BPSK symbol (see para [0090] wherein the UCI information symbol including a 1-bit BPSK, is mentioned & also see para [0088]) (and the same motivation is maintained as in claim 17). 
	Regarding claim 24, YIN et al. teach a network node configured to process a received control channel transmission (see Abstract and Figures 1 & 11, gNB/network node), the network node comprising: processing circuitry configured to: frequency division de-multiplex a received control channel transmission to obtain a first control channel sequence and a second control channel sequence, the first and the second control channel sequences being associated with a base sequence (see Fig.13 (a) and para [0191] wherein the reference symbols (e.g., DMRS) and UCI carrying symbols being frequency division multiplexed in different subcarriers of a PUCCH resource, is mentioned, also see Fig.1 & paragraphs [0151] & [0152] wherein the gNB operations module providing received information (which includes PUCCH signal) to the decoder 166 to inform the decoder 166 of an anticipated encoding for transmissions from the UE(s), is mentioned and also see Fig.16 & para [0196] wherein the gNB 160/network node decoding 2-symbol short PUCCH signal to get UCI data/first control channel sequence and DMRS/second control channel sequence, is mentioned and also both ); obtain a demodulation reference signal, DM-RS, from the second control channel sequence (see Fig.13 (a) and paragraphs [0191] & [0196] ] wherein the gNB 160/network node decoding 2-symbol short PUCCH signal to get UCI data/first control channel sequence and DMRS/second control channel sequence, is mentioned); and demodulate the first control channel sequence to obtain uplink control information (see Fig.13 (a) and paragraphs [0191] & [0196] wherein the gNB 160/network node decoding 2-symbol short PUCCH signal to get UCI data/first control channel sequence and DMRS/second control channel sequence, is mentioned and also see para [0149]). 
	YIN et al. is silent in teaching the above network node comprising wherein a bit of an uplink control information, UCI, symbol determining at least one of: one of two cyclic shifts of the base sequence and a binary phase shift keying, BPSK, symbol, at least the sampled even samples being modulated by the binary phase shift keying, BPSK, symbol. 
	However, Nayeb Nazar et al. teach a network node (see Abstract and Fig.1A/114a/b for network node) comprising wherein a bit of an uplink control information, UCI, symbol determining at least one of: one of two cyclic shifts of the base sequence and a binary phase shift keying, BPSK, symbol, at least the sampled even samples being modulated by the binary phase shift keying, BPSK, symbol (see paragraphs [0085] & [0086] wherein in New Radio, UCI being transmitted in Physical UL control channel (PUCCH) in short duration format to a base station, is mentioned, & see Fig.2 and para [0088] wherein Uplink Control Information ( UCI) including a set of control information bits transmitted by a WTRU to the gNB in the uplink, is mentioned, para [0090] wherein the UCI information symbol including a 1-bit BPSK or 2-bit QPSK symbol, is mentioned & different cyclic shifts (e.g., cyclic time shifts) of the sequence (e.g., a CAZAC sequence) being used for signaling (e.g., transmitting) the UCI (e.g., 1 bit or 2 bits of UCI information), is mentioned and also see para [0093] wherein 1-bit ACK/NACK and/or SR transmission using two cyclic shifts of a sequence, is mentioned and two cyclic shifts of a CAZAC sequence being employed to signal 1-bit of positive/negative acknowledgements (e.g., HARQ ACK/NACK) or SR, as shown in Table 2A, is mentioned and also in Table 2A, 2 cyclic shifts being mapped to 1-bit SR i.e. SR=0 being mapped to one cyclic shift and SR=1 being mapped to another/2nd cyclic shift, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above network node of YIN et al. to include a bit of an uplink control information, UCI, symbol determining at least one of: one of two cyclic shifts of the base sequence and a binary phase shift keying, BPSK, symbol, at least the sampled even samples being modulated by the binary phase shift keying, BPSK, symbol, disclosed by Nayeb Nazar et al. in order to provide an effective mechanism of both efficiently transmitting uplink control information such as Hybrid Automatic Retransmission Request (HARQ) Acknowledgement or Negative Acknowledgement (ACK/NACK) using a sequence and also transmitting a positive scheduling request (SR) with the HARQ ACK/NACK in the wireless communication system.
Regarding claim 25, YIN et al. and Nayeb Nazar et al. together teach the network node of claim 24.

	Regarding claim 26, YIN et al.  and Nayeb Nazar et al. together teach the network node of claim 24.
	YIN et al. is silent in teaching the network node of claim 24, wherein a first bit of the UCI symbol determines one of two cyclic shifts of the base sequence and a second bit of the UCI symbol of having at least two bits corresponds to the BPSK symbol. 
	However, Nayeb Nazar et al. teach the network node of claim 24, wherein a first bit of the UCI symbol determines one of two cyclic shifts of the base sequence (see para [0093] wherein 1-bit ACK/NACK and/or SR transmission using two cyclic shifts of a sequence, is mentioned and WTRU employing two cyclic shifts of a CAZAC sequence to signal 1-bit of positive/negative acknowledgements (e.g., HARQ ACK/NACK) or SR, as shown in Table 2A, is mentioned and also see para [0090]) and a second bit of the UCI symbol having at least two bits corresponds to the BPSK symbol (see para [0090] wherein the UCI information symbol including a 1-bit BPSK, is mentioned & also see para [0088]) (and the same motivation is maintained as in claim 24). 
6.	Claims 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei (3GPP TSG RAN WG1 Meeting#89, R1-1706950, “Structure of 1-Symbol PUCCH for up to 2 bits” dated May 2017) in view of Nayeb Nazar et al. (US Pub. No: 2020/0067680 A1) and further in view of Hong He (US Pub. No: 2020/0228289 A1).
Regarding claims 6 and 14, Huawei and Nayeb Nazar et al. together teach the method/wireless device of claims 1 and 9 respectively.

	However, Hong He teaches a method/wireless device (see Abstract and Fig.1/UE), wherein the two cyclic shifts are based on a base cyclic shift received in downlink control information, DCI (see para [0032] wherein a PUCCH resource being determined according to higher layer configuration and the value of resource indication field in DCI format, is mentioned and also the UE  being assigned with one PUCCH resource (in DCI) with a set of RBs with more/two cyclic shifts of the same root/base sequence, is mentioned).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method/wireless device of Huawei and Nayeb Nazar et al. to have the two cyclic shifts being based on a base cyclic shift received in downlink control information, DCI, disclosed by Hong He in order to provide an effective mechanism for efficient transmission of data acknowledgement signals by a UE to an eNB in response to DL data transmissions over a large number of DL CCs in wireless communication system.
Regarding claim 15, Huawei, Nayeb Nazar et al. and Hong He all together teach the wireless device of claim 14.
Nayeb Nazar et al. further teach the wireless device of claim 14, wherein the base sequence is one of two base sequences selected by another bit of the UCI symbol (see para [0090] wherein  WTRU modulating a UCI information symbol, such as an ACK/NACK, an SR, or the like, with a sequence & the sequence being one of a Zadoff-the base sequence being one of two base sequences selected by another bit of the uplink control information, UCI, symbol having at least two bits). 
7.	Claims 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over YIN et al. (US Pub. No: 2018/0192416 A1) in view of Nayeb Nazar et al. (US Pub. No: 2020/0067680 A1) and further in view of Hong He (US Pub. No: 2020/0228289 A1).
Regarding claims 23 and 30, YIN et al. and Nayeb Nazar et al. together teach the method/network node of claims 17 and 24 respectively.
Nayeb Nazar et al. further teach the method/network node of claims 17 and 24, further comprising a base cyclic shift used by a wireless device to perform a cyclic shift of at least one of the first and second control channel sequences (see para [0090] wherein  WTRU modulating a UCI information symbol, such as an ACK/NACK, an SR, or the like, with a sequence & the sequence being one of a Zadoff-CHU (ZC) sequence and a CAZAC sequence, is mentioned and also cyclic shifts of the sequence (e.g., a CAZAC sequence/base sequence) being used for signaling the UCI (e.g., 1 bit or 2 bits of UCI information), is mentioned). 
YIN et al. and Nayeb Nazar et al. together yet are silent in teaching the method/network node of claims 17 and 24, further comprising/the processing circuitry is further configured to transmitting/transmit a base cyclic shift in downlink control information.
transmitting a base cyclic shift in downlink control information (see para [0032] wherein a PUCCH resource being determined according to higher layer configuration and the value of resource indication field in DCI format, is mentioned and also the UE being assigned with one PUCCH resource (in DCI) with a set of RBs with more cyclic shifts of the same root/base sequence, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method/network node of YIN et al. and Nayeb Nazar et al. to include transmitting a base cyclic shift in downlink control information, disclosed by Hong He in order to provide an effective mechanism for efficient transmission of data acknowledgement signals by a UE to an eNB in response to DL data transmissions over a large number of DL CCs in wireless communication system.
Response to Arguments
8.	In pages 12-14 of Applicant’s Remarks, regarding amended independent claims 1 and 9, Applicant mainly mentions that  the cited reference Nazar does not describe a bit of the UCI to determine a cyclic shift and putting differently, Nazar's transmission of a type of signal, e.g., ACK/NACK in a cyclic shift is not the same as Applicant's UCI having a bit that is used to determine one of two cyclic shifts and finally mentions that Nazar fails to teach or suggest the bit of the UCI symbol as recited in amended independent Claims 1 and 9.
However, the Examiner respectfully disagrees to the above statements of the Applicant as follow. Nazar et al. clearly teach (see Fig.2 and para [0088]) that Uplink UCI) (that includes ACK/NACK and/or scheduling requests (SR)) may include a set of control information bits transmitted by a WTRU to the gNB in the uplink and also teach in para [0090] that different cyclic shifts (e.g., cyclic time shifts) of the sequence (e.g., a CAZAC sequence) may be used for signaling (e.g., transmitting) the UCI (e.g., 1 bit or 2 bits of UCI information). 
Nazar et al. further teach in para [0093] that 1-bit ACK/NACK and/or SR transmission using two cyclic shifts of a sequence, and WTRU employs two cyclic shifts of a CAZAC sequence to signal 1-bit of positive/negative acknowledgements (e.g., HARQ ACK/NACK) or SR, as shown in Table 2A and also teach in Table 2A, 2 cyclic shifts being mapped to 1-bit SR i.e. SR=0 being mapped to one cyclic shift and SR=1 being mapped to another/2nd cyclic shift (which clearly includes a bit of an uplink control information, UCI, symbol determining at least one of: one of two cyclic shifts of the base sequence). 
Thus, the above teaching of Nazar et al., as per broadest reasonable interpretation (BRI) of claim limitation, is clearly equivalent to having “wherein a bit of an uplink control information, UCI, symbol determining at least one of: one of two cyclic shifts of the base sequence and a binary phase shift keying, BPSK, symbol, at least the sampled even samples being modulated by the binary phase shift keying, BPSK, symbol” and Huawei and Nayeb Nazar et al. together clearly teach all the limitations of amended independent claims 1 and 9 as already mentioned above under Claim Rejections.
9.	In pages 15-16 of Applicant’s Remarks, regarding amended independent claims 17 and 24, Applicant mentions similar arguments as mentioned for independent claims YIN et al. and Nayeb Nazar et al. together clearly teach all the limitations of amended independent claims 17 and 24 as already mentioned above under Claim Rejections.
10.	The rejection of all other claims is already mentioned above under Claim Rejections.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ericsson (3GPP TSG-RAN WG1 #89, R1-1709080, “on the Design of 1-Symbol PUCCH for 1-2 bits UCI, dated May 2017).
YANG et al. (US Pub. No: 2019/0230647 A1) disclose method and apparatus for transceiving wireless signal in wireless communication system.
Kim et al. (US Pub. No: 2017/0048829 A1) disclose a method of transmitting and receiving downlink control information in a wireless communication system that supports communication between terminals and a device in the system.
LIU et al. (US Pub. No: 2020/0037308 A1) disclose a system and method for control channel transmission for dissimilar communications technologies.
Cho et al. (US Pub. No: 2020/0092876 A1) disclose technology for a user equipment (UE) operable to encode a New Radio (NR) short duration physical uplink control channel (PUCCH) for transmission to a Next Generation NodeB (gNB).

WANG et al. (US Pub. No: 2018/0351724 A1) disclose mechanisms for using sequence based uplink control information in 5G New Radio wireless communications.
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
		Commissioner for Patents,
                     P.O. Box 1450
                     Alexandria, VA 22313-1450
                     Hand-delivered responses should be brought to
                     Customer Service Window
                     Randolph Building
                     401 Dulany Street
                     Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477                                                                                                                                                                                             	10/06/2021


/GREGORY B SEFCHECK/           Primary Examiner, Art Unit 2477